 Case 1:19-cv-18676-NLH Document 14 Filed 05/10/21 Page 1 of 2 PageID: 266



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ERIC D. WIGGINS,                    :
                                    :
          Petitioner,               :    Civ. No. 19-18676 (NLH)
                                    :
     v.                             :    OPINION
                                    :
THE ATTORNEY GENERAL OF THE         :
STATE OF NEW JERSEY, et al.,        :
                                    :
          Respondents.              :
___________________________________:

APPEARANCES:

Eric D. Wiggins
1212438/455322B
Northern State Prison
Newark, NJ 07114

     Petitioner Pro se

Damon G. Tyler, Atlantic County Prosecutor
Melinda A. Harrigan, Assistant Prosecutor
Atlantic County Prosecutor’s Office
4997 Unami Boulevard, Suite 2
Mays Landing, NJ 08330

     Counsel for Respondents

HILLMAN, District Judge

     On March 25, 2021, the Court provisionally granted the

Attorney General of the State of New Jersey’s motion to dismiss

Eric Wiggins’ amended petition for writ of habeas corpus as time

barred.   ECF No. 13.    The Court retained jurisdiction for 30

days to give Petitioner time to submit his equitable tolling

arguments.     Id.   Petitioner has not submitted any arguments in
 Case 1:19-cv-18676-NLH Document 14 Filed 05/10/21 Page 2 of 2 PageID: 267



favor of equitable tolling within the time set by the Court.

Therefore, the Court will dismiss the amended petition with

prejudice as time barred for the reasons stated in its March 25,

2021 Opinion.   ECF No. 12.

     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2254 proceeding unless a

judge issues a certificate of appealability on the ground that

“the applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       The Supreme

Court held in Slack v. McDaniel that “[w]hen the district court

denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim, a COA should

issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was

correct in its procedural ruling.”       529 U.S. 473, 484 (2000).

     This Court denies a certificate of appealability because

jurists of reason would not find it debatable that dismissal of

the petition as untimely is correct.

     An appropriate order will be entered.




Dated: May 7, 2021                          s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.


                                    2
